--------------------------------------------------------------------------------

Exhibit 10.1
 
United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220
 
June 13, 2012


Ladies and Gentlemen:


Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement – Standard Terms (the “Securities Purchase Agreement”), dated
as of the date set forth on Schedule A hereto, between the United States
Department of the Treasury (the “Investor”) and the company set forth on
Schedule A hereto (the “Company”).  Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Securities Purchase
Agreement.  Pursuant to the Securities Purchase Agreement, at the Closing, the
Company issued to the Investor the number of shares of the series of its
preferred stock set forth on Schedule A hereto (the “Preferred Shares”) and a
warrant to purchase the number of shares of its common stock set forth on
Schedule A hereto (the “Warrant”).


In connection with the consummation of the repurchase (the “Repurchase”) by the
Company from the Investor, on the date hereof, of the number of Preferred Shares
listed on Schedule A hereto (the “Repurchased Preferred Shares”), as permitted
by the Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery and Reinvestment Act of 2009:
(a)         The Company hereby acknowledges receipt from the Investor of the
share certificate(s) set forth on Schedule A hereto representing the Preferred
Shares; and
(b)         The Investor hereby acknowledges receipt from the Company of a wire
transfer to the account of the Investor set forth on Schedule A hereto in
immediately available funds of the aggregate purchase price set forth on
Schedule A hereto, representing payment in full for the Repurchased Preferred
Shares at a price per share equal to the Liquidation Amount per share, together
with any accrued and unpaid dividends to, but excluding, the date hereof; and
(c)          The Investor hereby acknowledges receipt from the Company of a
share certificate for the number of Preferred Shares set forth on Schedule A
hereto, equal to the difference between the Preferred Shares represented by the
certificate referenced in clause (a) above and the Repurchased Preferred Shares.


This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.


This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.
 
[Remainder of this page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.
 

 
UNITED STATES DEPARTMENT OF THE TREASURY
         
By:  /s/ Timothy G. Massad
   
Name:  Timothy G. Massad
   
Title:  Assistant Secretary for Financial Stability
         
GUARANTY FEDERAL BANCSHARES, INC.
         
By:  /s/ Shaun A. Burke
   
Name:  Shaun A. Burke
   
Title:  President and Chief Executive Officer
 



 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


General Information:
     
Date of Letter Agreement incorporating the Securities Purchase Agreement:
January 30, 2009
   
Name of the Company:
Guaranty Federal Bancshares,  Inc.
   
Corporate or other organizational form of the Company:
Corporation
   
Jurisdiction of organization of the Company:
Delaware
   
Number and series of preferred stock issued to the Investor at the Closing:
17,000 Shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series A
   
Number of Initial Warrant Shares:
459,459
   
Terms of the Repurchase:
     
Number of Preferred Shares repurchased by the Company:
5,000
   
Share certificate number (representing the Preferred Shares previously issued to
the Investor at the Closing):
A-1
   
Per share Liquidation Amount of Preferred Shares:
$1,000
   
Accrued and unpaid dividends on Preferred Shares:
$19,444.44
   
Aggregate purchase price for Repurchased Preferred Shares:
$5,019,444.44
   
Difference between the Preferred Shares and the Repurchased Preferred Shares:
12,000
   
Investor wire information for payment of purchase price:
ABA Number:  021000018
Bank:   The Bank of New York Mellon
Account Name:   BETA EESA Preferred Account
Account Number:   GLA/111567

 
 

--------------------------------------------------------------------------------